Title: To George Washington from Arthur St. Clair, 2 March 1781
From: St. Clair, Arthur
To: Washington, George


                  
                     Sir
                     Philadelphia March 2d 1781
                  
                  Your Excellencys Letters of the 3d and 13th of February came duly to hand, but I delayed answering them from an Expectation that you was absent from the Army, and because I had nothing explicit to inform you of with regard to the Recruiting, that Business not having come before the Assembly untill yesterday, although General Wayne, General Irvine and myself have constantly attended to press them upon it.  A Committee have reported a plan recommended by us, which is in general, to call forth the Number of Men required by assessing them upon the Classes of the Inhabitants under a very heavy Penalty, and at the same time to carry on the recruiting by voluntary  inlistment—It is yet uncertain whether the House will come into it, but it is a favourable Circumstance that it has met with the approbation of the Council.
                  It is certain that a great Many of the Soldiers obtained their Discharges in a most flagitious manner, but nothing better was to be expected from the alternative allowed them.  I am however of Opinion that no good Consequences would flow from the Attempt to punish them.  It was threatened by some Officers and has driven a great many out of the State—They are too numerous—and it would carry with it something like a Breach of Faith, which the Government does not like to incur; and though the Measure was certainly entered into hastily it appeared to the Gentlemen who transacted it to be necessary.
                  Your Excellency’s favour of the 22d came by Express to Potts Grove the night before last and I returned to this Place immediately to confer with the Marquis.  You may imagine my Chagrine at not being able to comply with so small a Request upon such an Occasion; but after mature consideration it was thought imprudent to attempt it, as none of the Men have yet been settled with, (nor till this Moment are the auditors appointed for that Purpose) nor any of the Promises that were made them at Trenton complied with, and a very few only of the furloughed Men returned: our Numbers at the different Places of Rendevouz does not exceed five hundred in the whole and those very discontented.  I shall again press the Assembly to an immediate Settlement of the Accounts, and order the men on furlough to join their Regiments that your Excellencys orders of the 26th which I have just received may be carried into Execution as soon as possible, but I fear few or none can be got ready in time to second the Marquis, as it is indispensable that they be cloathed and Accounts settled previous to their marching;  I have only to add that nothing on my Part shall be wanting to expedite it and am with the greatest Respect Sir Your most obedient and very humble Servant
                  
                     Ar. St Clair
                  
               